 


110 HR 5802 IH: Food Assistance to Improve Reintegration Act of 2008
U.S. House of Representatives
2008-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 5802 
IN THE HOUSE OF REPRESENTATIVES 
 
April 15, 2008 
Ms. Lee (for herself, Mr. Ellison, and Mr. Davis of Illinois) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 to repeal the denial of food stamp eligibility of ex-offenders. 
 
 
1.Short titleThis Act may be cited as the Food Assistance to Improve Reintegration Act of 2008.   
2.Repeal of denial of benefitsSection 115 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (21 U.S.C. 862a) is amended— 
(1)in subsection (a) by striking paragraph (2); 
(2)in subsection (b) by striking paragraph (2); and 
(3)in subsection (e) by striking paragraph (2). 
 
